Grace Spears and Lorice Cox filed in this court a petition for writ of habeas corpus, alleging that they were unlawfully imprisoned and restrained of their liberty in the county jail of Coal county by Thea Bonner, sheriff of said county.
They alleged that they had been arrested by the sheriff of Coal county and that on February 8, 1947, the Hon. W. B. Thornsbrough, county judge of said county, sitting as an examining magistrate, and after a preliminary examination, held said petitioners, without bail, to answer to the district court of said county upon charges of rape in the first degree.
It was further alleged that petitioners had not been given a speedy trial, as required by the Constitution and statutes of this State. Okla. Const. Art. II, 20; Tit. 22 O. S. 1941 § 812. This part of the petition, however, was withdrawn at the hearing on the order to show cause in this court on July 23, 1947. After said hearing, an order was entered directing that petitioners be granted bail pending their trial in the district court of Coal county. The bail of Grace Spears was set at One Thousand ($1000) Dollars, and that of Lorice Cox at Fifteen Hundred ($1500) Dollars, said bonds to be approved by the court clerk of Coal county, and when so approved, petitioners to be released.
It is so ordered.